Exhibit 99.1 [Graphic Omitted] NASDAQ: WASH Contact: Elizabeth B. Eckel Senior Vice President, Marketing Telephone:(401) 348-1309 E-mail:ebeckel@washtrust.com Date:October 30, 2007 FOR IMMEDIATE RELEASE Washington Trust Announces Third Quarter Earnings; Restatement Announced for Period Ended June 30, 2007 Westerly, Rhode Island…Washington Trust Bancorp, Inc. (NASDAQ Global Market; symbol: WASH), parent company of The Washington Trust Company, today announced third quarter 2007 net income of $6.6million, or 48cents per diluted share, substantially the same as the amounts reported for the third quarter of 2006.The returns on average equity and average assets for the third quarter of 2007 were 14.99% and 1.10%, respectively, compared to 15.62% and 1.09%, respectively, for the third quarter of 2006. Highlights included: · Wealth management assets surpassed $4 billion for the first time at September30, 2007. · Revenues from wealth management services are up by 11percent over the third quarter of 2006. · Commercial loan growth continued, with increases of 4percent in the third quarter of 2007 and 16percent from the balance at September30, 2006. · Asset quality remains good, with decreases in nonperforming assets and loan delinquencies during the quarter. · We announced the restatement of our financial statements as of and for the period ending June30, 2007 to correct the accounting treatment related to the sale of certain held-to-maturity investment securities conducted in the second quarter of 2007. "While many institutions have been negatively affected by turmoil in the capital markets, I'm pleased to report that Washington Trust posted solid quarterly earnings," stated John C. Warren, Washington Trust Chairman and CEO."During these difficult times, Washington Trust has benefited from our diverse business model, consistent credit policies and underwriting standards, and strong brand.Commercial lending activity has been steady throughout the year and we were recently named the leading SBA lender in dollar volume of loans in Rhode Island.Our asset quality remains good. The momentum continued for our wealth management area, as assets under management surpassed $4.0billion for the first time in our 207-year history.We have a superb team of wealth management professionals who have helped us become one of the premier wealth management firms for high net worth clients and institutions in the New England region. -M O R E- Washington Trust Page Two, October 30, 2007 Unfortunately, a recent review of the accounting treatment of certain transactions relating to the planned early adoption of SFAS159 has resulted in the need to restate our second quarter financial statements.We regret the error, but note that the corrected accounting treatment related to the sale of certain held-to-maturity securities had little impact on profitability in the third quarter.” The Corporation has restated its previously reported operating results for the six-month period ended June30, 2007 with a reduction in net income of $828thousand, or 6cents per diluted share.This restatement is solely related to accounting errors in connection with sales of certain held-to-maturity investment securities conducted in the second quarter of 2007.Including the effect of this restatement, net income for the nine months ended September30, 2007 amounted to $18.0million, down $815thousand, or 4percent, from the same period in 2006.The Corporation earned $1.32 per share on a diluted basis for the nine months ended September30, 2007, compared to $1.37 per diluted share for the same period a year ago.Further information regarding this restatement is presented under the caption “Restatement of Previously Reported Results” later in this press release. For the nine months ended September30, 2007, the returns on average equity and average assets were 13.74% and 1.01%, respectively, compared to 15.33% and 1.04%, respectively, for the comparable period in 2006. Net interest income totaled $15.3million for the third quarter of 2007, up $383thousand, or 3percent, compared to the second quarter of 2007 and down $556thousand, or 4percent, from the third quarter a year ago.Net interest income for the three months ended September30, 2006 included a catch-up for the delayed second quarter 2006 dividend on the Corporation’s investment in Federal Home Loan Bank of Boston (“FHLBB”) stock of approximately $450thousand.Excluding the impact of the additional FHLBB dividend, net interest income for the third quarter of 2007 was down 0.7% from the same quarter in 2006.On a year to date basis, net interest income declined $1.4million, or 3percent, from the same period in 2006. The net interest margin (annualized tax-equivalent net interest income as a percentage of average earning assets) for the third quarter 2007 was 2.81%, up 5basis points from the second quarter of 2007 and down 5basis points from the third quarter of 2006.Excluding the 8basis point impact of the additional FHLBB dividend recorded in the third quarter of 2006, net interest margin for the third quarter of 2007 was 3basis points higher than the same period a year ago.The increase in net interest margin from the second quarter of 2007 was primarily attributable to seasonal growth in lower cost transactional account balances.For the nine months ended September30, 2007 net interest margin was 2.79%, compared to 2.82% for the same period a year ago. - M O R E - Washington Trust Page Three, October 30, 2007 Excluding net realized gains and losses on securities, noninterest income amounted to $11.9million for the third quarter of 2007, up $702thousand from the same quarter a year ago.On a year to date basis, noninterest income, excluding net realized securities gains and losses, increased $2.6million, or 8percent, from the same period in 2006.This increase was largely attributable to higher revenues from wealth management services.Wealth management revenues for the three and nine-month periods ended September30, 2007 were up $712thousand and $1.9million, respectively.Wealth management assets under administration totaled $4.113billion at September30, 2007, up $165million, or 4percent, in the third quarter of 2007 and up $418million, or 11percent, from December31, 2006.Financial market appreciation as well as successful business development efforts and customer cash flows have contributed to this growth. Included in noninterest income were net realized gains on sales of securities of $336thousand and $459thousand, respectively, for the nine month periods ended September30, 2007 and 2006. Noninterest expenses amounted to $17.3million for the third quarter of 2007, up $701thousand, or 4percent, from the same quarter a year ago.For the nine months ended September30, 2007, noninterest expenses totaled $52.2million, up $2.6million, or 5percent, from the same period in 2006.Included in this increase was $1.1million in debt prepayment penalties that were incurred in the first quarter of 2007 as a result of prepayments of higher cost FHLBB advances.Excluding the debt prepayment penalty expense, noninterest expenses for the nine months ended September30, 2007 increased $1.5million, or 3percent, over the same nine-month period last year. Total assets were $2.432billion at September30, 2007, up $32.6million from December31, 2006.Total loans grew $54.5million, or 4percent, during the nine months ended September30, 2007 and amounted to $1.5billion.Commercial loans increased $62.6million, or 11percent, residential loans declined by $9.9million, or 2percent, and consumer loans increased by $1.7million, or 1percent, during the nine months ended September30, 2007.The investment securities portfolio totaled $688.7million at September30, 2007, down $15.1million from December31, 2006.Included in the investment securities portfolio at September30, 2007 were mortgage-backed securities with a fair value of $366.0million.All of the Corporation’s mortgage-backed securities are issued by U.S. Government sponsored agencies. Total deposits decreased by $22.1million from December31, 2006.Excluding brokered certificates of deposit, in-market deposits were up $21.9million, or 3percent, during the nine months ended September30, 2007.Declines in demand and savings deposits were offset by increases in money market accounts and M O R E - Washington Trust Page Four, October 30, 2007 consumer and commercial certificates of deposit.FHLBB advances totaled $502.3million at September30, 2007, up $27.7million from December31, 2006.Other borrowings increased $21.7million in the nine months ended September30, 2007, mainly due to an increase in securities sold under repurchase agreements. During the third quarter of 2007, the Corporation recognized a liability of $5.9million, with a corresponding increase in goodwill, related to the acquisition of Weston Financial Group, Inc. in August 2005.This amount represents the 2007 obligation under the terms of the acquisition agreement, which provides for a contingent payment earn-out in each year during the three-year period ending December31, 2008. Asset quality remains good, with nonperforming assets (nonaccrual loans and property acquired though foreclosure) amounting to $2.7million, or 0.11% of total assets, at September30, 2007, compared to $2.7 million, or 0.11% of total assets, at December31, 2006, and $2.6million, or 0.11% of total assets, a year ago.There are no assets acquired through foreclosure on the balance sheet at September30, 2007. Total 30 day+ delinquencies declined by $3.2million during the third quarter of 2007 with a $5.0million decrease in the commercial category, a $1.6million increase in the residential mortgage category and a $213thousand increase in the consumer loan category.Total 30 day+ delinquencies amounted to $5.9million, or 0.39% of total loans, at September30,2007, compared to $7.2million, or 0.49% of total loans, at December31,2006, and $4.0 million, or 0.28% of total loans, at September30,2006.The Corporation has never offered a sub-prime or Alt-A residential mortgage loan program.Total residential mortgage and consumer loan 30 day+ delinquencies amounted to $3.6million, or 0.42% of these loans, at September30,2007, compared to $1.4million, or 0.16% of these loans, at December31, 2006.Total 90 day+ delinquencies in the residential mortgage and consumer loans portfolios amounted to $302 thousand (one loan) and $76 thousand (two loans), respectively, as of September30,2007.Total nonaccrual loans, which include the 90 day+ delinquencies, amounted to $731thousand and $262thousand in the residential mortgage and consumer loan categories, respectively, at September30, 2007. The allowance for loan losses was $19.5million, or 1.29% of total loans, at September30, 2007, compared to $18.9million, or 1.29% of total loans, at December31, 2006, and $18.6million, or 1.31% of total loans, at September30, 2006.Net charge-offs amounted to $322thousand for the nine months ended September30, 2007, compared to net charge-offs of $173thousand for the same period a year ago.The Corporation’s loan loss provision charged to earnings amounted to $300thousand and $900thousand, respectively, for the three and nine months ended September30, 2007, consistent with the amounts recorded in 2006. M O R E - Washington Trust Page Five, October 30, 2007 Total shareholders’ equity amounted to $177.9million at September30, 2007, compared to $173.1million at December31, 2006.Under the Corporation’s 2006 Stock Repurchase Plan, 185,400 shares were repurchased at a total cost of $4.8million during the nine months ended September30, 2007, including 35,700 shares in the third quarter.Book value per share as of September30, 2007 and December31, 2006 amounted to $13.33 and $12.89, respectively. Restatement of Previously Reported Results: In February 2007, Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Liabilities” (“SFAS159”), was issued.SFAS159 generally permits the measurement of selected eligible financial instruments at fair value at specified election dates.For companies with a December31 fiscal year, SFAS159 permits early adoption retroactive to January1, 2007, with the requirement that the early adoption election be made within 120 days of the beginning of the fiscal year of adoption, subject to certain other requirements.For Washington Trust, the early adoption election could have been made no later than April30, 2007. Based on our assessment of the provisions of SFAS159, on April12, 2007 we decided to implement early adoption of SFAS159 and, in connection with this, we selected the fair value option for certain U.S. Government sponsored agency and mortgage-backed securities with lower coupons and slower prepayment characteristics in the held-to-maturity portfolio totaling approximately $61.9million.A portfolio restructuring plan was also undertaken to reduce interest rate risk and improve net interest margin, which included the sale of these securities.On Friday April13,2007 we executed sale trades for these securities.At the time of the sales transactions the historical amortized cost basis of the sold securities exceeded the total sales price by $1.7million. On Monday April16,2007 additional information became available regarding clarifications of the interpretation of the application of SFAS159 by applicable regulatory and accounting industry bodies that led us to conclude that the application of SFAS159 to our transactions might be inconsistent with the intent and spirit of SFAS159.Consequently, we decided not to early-adopt SFAS159.In connection with that decision, we were able to promptly execute purchase trade transactions for the identical securities prior to the sales settlement date for approximately $49.9million of the $61.9million total, with the intent that, in substance, the sale transaction would be offset for these securities.The reacquired securities were retained in the held-to-maturity portfolio at the original pre-sale amortized cost and a $1.4million loss on the sale of the reacquired securities was not recognized.The sale and reacquisition of the $49.9million in held-to-maturity M O R E - Washington Trust Page Six, October 30, 2007 securities as well as certain other transactions conducted in connection with the portfolio restructuring strategy were similarly treated in an offset manner and these transaction amounts wereincorrectly omitted from the consolidated statement of cash flows for the period ended June30,2007; the correction for these other transactions had no effect on net income.For the reacquired securities, the reacquisition price exceeded the selling price by $153thousand and an expense of this amount was recognized in other noninterest expense in the second quarter of 2007.Also in the second quarter of 2007, a realized securities loss in the amount of $261thousand was recognized on the securities that were sold but not reacquired.We discussed the accounting treatment described above with our independent registered public accounting firm in connection with its quarterly review process. Based on a recent review of these transactions, in consultation with our independent registered public accounting firm, we now have determined that the offsetting of the April13,2007 sales and subsequent reacquisition of identical securities was incorrect and that the sale transactions should have been recognized with a $1.4million realized securities loss and corresponding reduction in the carrying value of the reacquired securities.For the quarter ended June30,2007, the accounting corrections for these transactions, including recognition of the realized loss on the sales transactions and other related changes, result in an after-tax reduction in net income of $828thousand, or 6cents per diluted share, from $6.3million, or 46cents per diluted share, to $5.5million, or 40cents per diluted share.For the six-month period ended June30,2007 the accounting corrections result in a reduction in net income from $12.3million, or 90cents per diluted share, to $11.5million, or 84cents per diluted share. Also, we now have determined that the remaining held-to-maturity portfolio should have been reclassified to the available-for-sale category.This reclassification has been recognized as of April 13, 2007.Accordingly, the effect on the June30, 2007 consolidated balance sheet was to reclassify the portfolio of held-to-maturity securities to the available-for-sale category, which resulted in a $1.6million reduction in shareholders’ equity.The Corporation will not be able to classify securities in the held-to-maturity category for a period of two years from the April 13, 2007 sales date as a result of this action. The Corporation and its subsidiary bank remain well-capitalized by all regulatory capital measurements. The correction to reduce the cost basis of the reacquired securities results in a change to the accretion of discount for these securities, which is recognized in interest income until their maturity dates.The resulting additional amount of accretion income recognized on these securities was $79thousand in each of the quarters ended June30, 2007 and September30, 2007. M O R E - Washington Trust Page Seven, October 30, 2007 A summary of the changes to amounts previously reported by the Corporation accompanies this press release.The Corporation will file an amended Form 10-Q for the quarter ended June30, 2007 reflecting the necessary adjustments with the Securities and Exchange Commission as soon as practicable.The Corporation will also file an amended Form 10-Q for the quarter ended March31, 2007 with the Securities and Exchange Commission as soon as practicable to add a subsequent event footnote to disclose the April 2007 transactions and related matters described above. Washington Trust Chairman and Chief Executive Officer John C. Warren, and David V. Devault, Executive Vice President, Secretary, Treasurer, and Chief Financial Officer, will host a conference call on Wednesday, October31, 2007 at 8:30a.m. (Eastern Time) to discuss the Corporation’s third quarter results.This call is being webcast by VCall and can be accessed through the Investor Relations section of the Washington Trust website, www.washtrust.com.A replay of the call will be posted in this same location on the website shortly after the conclusion of the call.You may also listen to a replay by dialing (877)660-6853, and entering Account #: 286 and Conference ID #: 254761.The replay will be available until 11:59p.m. on November30, 2007. Washington Trust Bancorp, Inc. is the parent of The Washington Trust Company, a Rhode Island state-chartered bank founded in 1800.Washington Trust offers personal banking, business banking and wealth management services through its offices in Rhode Island, Massachusetts and southeastern Connecticut.Washington Trust Bancorp, Inc.’s common stock trades on the NASDAQ Global MarketÒ under the symbol WASH.Investor information is available on the Corporation’s web site: www.washtrust.com. # # # This press release contains certain statements that may be considered “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, including statements regarding our strategy, effectiveness of investment programs, evaluations of future interest rate trends and liquidity, expectations as to growth in assets, deposits and results of operations, success of acquisitions, future operations, market position, financial position, our expected restatement of our historical financial statements, and prospects, plans, goals and objectives of management are forward-looking statements.The actual results, performance or achievements of the Corporation could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in general national or regional economic conditions, changes in interest rates, reductions in the market value of wealth management assets under administration, reductions in loan demand, reductions in deposit levels necessitating increased borrowing to fund loans and investments, changes in loan default and charge-off rates, changes in the size and nature of the Corporation’s competition, changes in legislation or regulation and accounting principles, policies and guidelines, the finalization of the financial accounting related to the restatement; unanticipated consequences of the restatement; our ability to coordinate and complete the restatement and file our amended Quarterly Report on Form 10-Q for the period ended June30, 2007; the review and audit by our independent auditor of our 2007 financial statements; the consequences of the reclassification of the held-to-maturity securities portfolio to the available-for-sale category; the financial impact of the foregoing; and changes in the assumptions used in making such forward-looking statements.The Corporation assumes no obligation to update forward-looking statements or update the reasons actual results, performance or achievements could differ materially from those provided in the forward-looking statements, except as required by law. Washington Trust Bancorp, Inc. and Subsidiaries FINANCIAL SUMMARY (unaudited) Three Months Ended Restated September 30, June 30, September 30, (Dollars and shares in thousands, except per share amounts) 2007 2007 2006 Operating Results Net interest income $ 15,310 $ 14,927 $ 15,866 Provision for loan losses 300 300 300 Net losses on sales of securities – (700 ) (365 ) Other noninterest income 11,850 11,823 11,148 Noninterest expenses 17,312 17,760 16,611 Income tax expense 2,992 2,508 3,160 Net income 6,556 5,482 6,578 Per Share Basic earnings $ 0.49 $ 0.41 $ 0.49 Diluted earnings $ 0.48 $ 0.40 $ 0.48 Dividends declared $ 0.20 $ 0.20 $ 0.19 Weighted Average Shares Outstanding Basic 13,323.6 13,339.6 13,436.6 Diluted 13,564.1 13,616.4 13,726.3 Key Ratios Return on average assets 1.10 % 0.92 % 1.09 % Return on average equity 14.99 % 12.57 % 15.62 % Interest rate spread (taxable equivalent basis) 2.42 % 2.39 % 2.51 % Net interest margin (taxable equivalent basis) 2.81 % 2.76 % 2.86 % Allowance for Loan Losses Balance at beginning of period $ 19,327 $ 19,360 $ 18,480 Provision charged to earnings 300 300 300 Net charge-offs (155 ) (333 ) (135 ) Balance at end of period $ 19,472 $ 19,327 $ 18,645 Washington Trust Bancorp, Inc. and Subsidiaries FINANCIAL SUMMARY (unaudited) Nine Months Ended September 30, September 30, (Dollars and shares in thousands, except per share amounts) 2007 2006 Operating Results Net interest income $ 45,107 $ 46,498 Provision for loan losses 900 900 Net realized gains on securities 336 459 Other noninterest income 33,885 31,291 Noninterest expenses 52,181 49,595 Income tax expense 8,234 8,925 Net income 18,013 18,828 Per Share Basic earnings $ 1.35 $ 1.40 Diluted earnings $ 1.32 $ 1.37 Dividends declared $ 0.60 $ 0.57 Weighted Average Shares Outstanding Basic 13,358.1 13,414.6 Diluted 13,612.7 13,708.2 Key Ratios Return on average assets 1.01 % 1.04 % Return on average equity 13.74 % 15.33 % Interest rate spread (taxable equivalent basis) 2.42 % 2.49 % Net interest margin (taxable equivalent basis) 2.79 % 2.82 % Allowance for Loan Losses Balance at beginning of period $ 18,894 $ 17,918 Provision charged to earnings 900 900 Net charge-offs (322 ) (173 ) Balance at end of period $ 19,472 $ 18,645 Three Months Nine Months Ended Ended (Dollars and shares in thousands, except per share amounts) September 30, 2007 September 30, 2007 Wealth Management Assets Under Administration Balance at beginning of period $ 3,948,390 $ 3,694,813 Net market appreciation and income 122,424 284,149 Net customer cash flows 42,104 133,956 Balance at end of period $ 4,112,918 $ 4,112,918 Washington Trust Bancorp, Inc. and Subsidiaries FINANCIAL SUMMARY (unaudited) (Dollars and shares in thousands, except per share amounts) September 30, December 31, September 30, Period-End Balance Sheet 2007 2006 2006 Assets $ 2,431,762 $ 2,399,165 $ 2,403,266 Total securities 688,709 703,851 741,350 Loans: Commercial and other: Mortgages 276,995 282,019 274,635 Construction and development 48,899 32,233 29,653 Other 324,129 273,145 257,026 Total commercial and other 650,023 587,397 561,314 Residential real estate: Mortgages 566,776 577,522 572,399 Homeowner construction 12,040 11,149 14,973 Total residential real estate 578,816 588,671 587,372 Consumer: Home equity lines 139,732 145,676 147,897 Home equity loans 99,798 93,947 90,711 Other 46,124 44,295 41,190 Total consumer 285,654 283,918 279,798 Total loans 1,514,493 1,459,986 1,428,484 Deposits: Demand deposits 182,830 186,533 189,329 NOW accounts 172,378 175,479 172,317 Money market accounts 312,257 286,998 295,431 Savings accounts 189,157 205,998 193,029 Time deposits 799,265 822,989 850,080 Total deposits 1,655,887 1,677,997 1,700,186 Brokered deposits included in time deposits 130,017 175,618 186,184 Federal Home Loan Bank advances 502,265 474,561 464,148 Shareholders’ equity 177,897 173,056 172,420 Capital Ratios Tier 1 risk-based capital 9.11 % 9.57 % 9.55 % Total risk-based capital 10.43 % 10.96 % 10.96 % Tier 1 leverage ratio 6.11 % 6.01 % 5.81 % Share Information Shares outstanding at end of period 13,350.5 13,429.7 13,445.1 Book value per share $ 13.33 $ 12.89 $ 12.82 Tangible book value per share $ 8.66 $ 8.61 $ 8.53 Market value per share $ 26.97 $ 27.89 $ 26.51 Credit Quality Nonaccrual loans: Commercial: Mortgages $ 1,099 $ 981 $ 436 Construction and development – – – Other 581 831 608 Residential real estate 731 721 1,004 Consumer 262 190 132 Total nonaccrual loans $ 2,673 $ 2,723 $ 2,180 Other real estate owned, net - - 402 Nonperforming assets to total assets 0.11 % 0.11 % 0.11 % Nonaccrual loans to total loans 0.18 % 0.19 % 0.15 % Allowance for loan losses to nonaccrual loans 728.47 % 693.87 % 855.28 % Allowance for loan losses to total loans 1.29 % 1.29 % 1.31 % Assets Under Administration Market value $ 4,112,918 $ 3,694,813 $ 3,550,965 Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) (Dollars in thousands) September 30, December 31, 2007 2006 Assets: Cash and due from banks $ 31,521 $ 54,337 Federal funds sold 21,975 16,425 Other short-term investments 1,516 1,147 Mortgage loans held for sale 2,095 2,148 Securities: Available for sale, at fair value; amortized cost $691,836 in 2007 and $525,966 in 2006 688,709 526,396 Held to maturity, at cost; fair value $175,369 in 2006 – 177,455 Total securities 688,709 703,851 Federal Home Loan Bank stock, at cost 28,727 28,727 Loans: Commercial and other 650,023 587,397 Residential real estate 578,816 588,671 Consumer 285,654 283,918 Total loans 1,514,493 1,459,986 Less allowance for loan losses 19,472 18,894 Net loans 1,495,021 1,441,092 Premises and equipment, net 25,790 24,307 Accrued interest receivable 12,030 11,268 Investment in bank-owned life insurance 40,936 39,770 Goodwill 50,479 44,558 Identifiable intangible assets, net 11,759 12,816 Other assets 21,204 18,719 Total assets $ 2,431,762 $ 2,399,165 Liabilities: Deposits: Demand deposits $ 182,830 $ 186,533 NOW accounts 172,378 175,479 Money market accounts 312,257 286,998 Savings accounts 189,157 205,998 Time deposits 799,265 822,989 Total deposits 1,655,887 1,677,997 Dividends payable 2,676 2,556 Federal Home Loan Bank advances 502,265 474,561 Junior subordinated debentures 22,681 22,681 Other borrowings 36,403 14,684 Accrued expenses and other liabilities 33,953 33,630 Total liabilities 2,253,865 2,226,109 Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 13,492,110 shares in 2007 and 2006 843 843 Paid-in capital 34,821 35,893 Retained earnings 151,537 141,548 Accumulated other comprehensive loss (5,587 ) (3,515 ) Treasury stock, at cost; 141,646 shares in 2007 and 62,432 in 2006 (3,717 ) (1,713 ) Total shareholders’ equity 177,897 173,056 Total liabilities and shareholders’ equity $ 2,431,762 $ 2,399,165 Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (Dollars and shares in thousands, except per share amounts) (unaudited) Three Months Nine Months Periods ended September30, 2007 2006 2007 2006 Interest income: Interest and fees on loans $ 25,032 $ 23,430 $ 73,380 $ 68,457 Interest on securities: Taxable 7,565 8,493 23,196 25,553 Nontaxable 781 405 2,208 1,104 Dividends on corporate stock and Federal Home Loan Bank stock 669 1,197 2,072 2,124 Interest on federal funds sold and other short-term investments 275 252 650 517 Total interest income 34,322 33,777 101,506 97,755 Interest expense: Deposits 13,140 12,473 39,332 33,872 Federal Home Loan Bank advances 5,243 5,011 15,323 16,115 Junior subordinated debentures 338 338 1,014 1,014 Other 291 89 730 256 Total interest expense 19,012 17,911 56,399 51,257 Net interest income 15,310 15,866 45,107 46,498 Provision for loan losses 300 300 900 900 Net interest income after provision for loan losses 15,010 15,566 44,207 45,598 Noninterest income: Wealth management services: Trust and investment advisory fees 5,336 4,727 15,626 14,036 Mutual fund fees 1,386 1,229 4,000 3,573 Financial planning, commissions and other service fees 456 509 1,915 2,033 Wealth management services 7,178 6,465 21,541 19,642 Service charges on deposit accounts 1,214 1,312 3,559 3,667 Merchant processing fees 2,252 2,125 5,285 4,828 Income from bank-owned life insurance 376 389 1,166 1,014 Net gains on loan sales and commissions on loans originated for others 431 417 1,205 1,029 Net realized (losses) gains on securities - (365 ) 336 459 Other income 399 440 1,129 1,111 Total noninterest income 11,850 10,783 34,221 31,750 Noninterest expense: Salaries and employee benefits 10,098 9,651 30,195 29,100 Net occupancy 1,021 934 3,076 2,906 Equipment 871 872 2,564 2,552 Merchant processing costs 1,916 1,796 4,493 4,090 Outsourced services 556 490 1,610 1,504 Advertising and promotion 466 371 1,467 1,489 Legal, audit and professional fees 444 563 1,298 1,342 Amortization of intangibles 341 398 1,057 1,209 Debt prepayment penalties - - 1,067 - Other 1,599 1,536 5,354 5,403 Total noninterest expense 17,312 16,611 52,181 49,595 Income before income taxes 9,548 9,738 26,247 27,753 Income tax expense 2,992 3,160 8,234 8,925 Net income $ 6,556 $ 6,578 $ 18,013 $ 18,828 Weighted average shares outstanding - basic 13,323.6 13,436.6 13,358.1 13,414.6 Weighted average shares outstanding - diluted 13,564.1 13,726.3 13,612.7 13,708.2 Per share information: Basic earnings per share $ 0.49 $ 0.49 $ 1.35 $ 1.40 Diluted earnings per share $ 0.48 $ 0.48 $ 1.32 $ 1.37 Cash dividends declared per share $ 0.20 $ 0.19 $ 0.60 $ 0.57 Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED AVERAGE BALANCE SHEETS (unaudited) Three months ended September30, 2007 2006 Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Assets: Residential real estate loans $ 584,223 $ 7,886 5.35 % $ 588,488 $ 7,596 5.12 % Commercial and other loans 635,435 12,203 7.62 % 564,804 10,990 7.72 % Consumer loans 282,472 4,988 7.01 % 278,864 4,898 6.97 % Total loans 1,502,130 25,077 6.62 % 1,432,156 23,484 6.51 % Federal funds sold and other short-term investments 21,375 275 5.10 % 20,132 252 4.96 % Taxable debt securities 582,152 7,565 5.16 % 706,319 8,493 4.77 % Nontaxable debt securities 80,998 1,145 5.61 % 42,842 622 5.76 % Corporate stocks and FHLBB stock 42,129 748 7.03 % 48,704 1,289 10.50 % Total securities 726,654 9,733 5.31 % 817,997 10,656 5.17 % Total interest-earning assets 2,228,784 34,810 6.20 % 2,250,153 34,140 6.02 % Non interest-earning assets 161,578 160,883 Total assets 2,390,362 $ 2,411,036 Liabilities and Shareholders’ Equity: NOW accounts $ 166,271 $ 70 0.17 % $ 174,740 $ 78 0.18 % Money market accounts 300,329 2,950 3.90 % 281,559 2,584 3.64 % Savings accounts 194,439 646 1.32 % 191,232 327 0.68 % Time deposits 817,379 9,474 4.60 % 868,487 9,484 4.33 % FHLBB advances 468,384 5,243 4.44 % 480,033 5,011 4.14 % Junior subordinated debentures 22,681 338 5.91 % 22,681 338 5.91 % Other 25,857 291 4.47 % 7,624 89 4.66 % Total interest-bearing liabilities 1,995,340 19,012 3.78 % 2,026,356 17,911 3.51 % Demand deposits 188,495 192,626 Other liabilities 31,640 23,589 Shareholders’ equity 174,887 168,465 Total liabilities and shareholders’ equity $ 2,390,362 $ 2,411,036 Net interest income (FTE) $ 15,798 $ 16,229 Interest rate spread 2.42 % 2.51 % Net interest margin 2.81 % 2.86 % Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED AVERAGE BALANCE SHEETS (unaudited) Nine months ended September30, 2007 2006 Average Yield/ Average Yield/ (Dollars in thousands) Balance Interest Rate Balance Interest Rate Assets: Residential real estate loans $ 588,808 $ 23,471 5.33 % $ 589,635 $ 22,505 5.10 % Commercial and other loans 612,886 35,306 7.70 % 563,284 32,294 7.67 % Consumer loans 282,154 14,724 6.98 % 272,960 13,819 6.77 % Total loans 1,483,848 73,501 6.62 % 1,425,879 68,618 6.43 % Federal funds sold and other short-term investments 17,302 650 5.03 % 14,416 517 4.79 % Taxable debt securities 604,303 23,196 5.13 % 727,175 25,553 4.70 % Nontaxable debt securities 76,578 3,238 5.65 % 39,254 1,697 5.78 % Corporate stocks and FHLBB stock 42,796 2,310 7.21 % 49,723 2,393 6.44 % Total securities 740,979 29,394 5.30 % 830,568 30,160 4.86 % Total interest-earning assets 2,224,827 102,895 6.18 % 2,256,447 98,778 5.85 % Non interest-earning assets 163,803 155,006 Total assets $ 2,388,630 $ 2,411,453 Liabilities and Shareholders’ Equity: NOW accounts $ 168,217 $ 202 0.16 % $ 174,156 $ 225 0.17 % Money market accounts 295,876 8,630 3.90 % 247,979 6,026 3.25 % Savings accounts 198,845 2,017 1.36 % 197,035 888 0.60 % Time deposits 828,976 28,483 4.59 % 863,831 26,733 4.14 % FHLBB advances 468,956 15,323 4.37 % 527,108 16,115 4.09 % Junior subordinated debentures 22,681 1,014 5.98 % 22,681 1,014 5.98 % Other 21,521 730 4.53 % 7,331 256 4.67 % Total interest-bearing liabilities 2,005,072 56,399 3.76 % 2,040,121 51,257 3.36 % Demand deposits 177,713 185,088 Other liabilities 31,072 22,517 Shareholders’ equity 174,773 163,727 Total liabilities and shareholders’ equity $ 2,388,630 $ 2,411,453 Net interest income (FTE) $ 46,496 $ 47,521 Interest rate spread 2.42 % 2.49 % Net interest margin 2.79 % 2.82 % Washington Trust Bancorp, Inc. and Subsidiaries Restatement of Previously Reported Results (unaudited) June 30, 2007 (Dollars in thousands, except per share amounts) As Reported Adjustment As Adjusted Period-End Balance Sheet Available for sale securities $ 525,688 $ 150,516 $ 676,204 Held to maturity securities 154,171 (154,171 ) – Total securities 679,859 (3,655 ) 676,204 Other assets 21,063 1,237 22,300 Total assets 2,396,300 (2,418 ) 2,393,882 Retained earnings 148,485 (828 ) 147,657 Accumulated other comprehensive loss (6,519 ) (1,590 ) (8,109 ) Shareholders’ equity 173,606 (2,418 ) 171,188 Share Information Book value per share $ 13.05 $ (0.18 ) $ 12.87 Tangible book value per share $ 8.79 $ (0.18 ) $ 8.61 Capital Ratios Tier 1 risk-based capital 9.46 % (0.06 %) 9.40 % Total risk-based capital 10.79 % (0.06 %) 10.73 % Tier 1 leverage ratio 6.20 % (0.04 %) 6.16 % Washington Trust Bancorp, Inc. and Subsidiaries Restatement of Previously Reported Results (unaudited) Three Months Ended June 30, 2007 (Dollars in thousands, except per share amounts) As Reported Adjustment As Adjusted Operating Results Interest income on taxable securities $ 7,709 $ 130 $ 7,839 Interest expense on FHLB advances 5,063 49 5,112 Net interest income 14,846 81 14,927 Net realized gains (losses) on securities 705 (1,405 ) (700 ) Other noninterest expense 2,274 (115 ) 2,159 Income before taxes 9,199 (1,209 ) 7,990 Income tax expense 2,889 (381 ) 2,508 Net income 6,310 (828 ) 5,482 Share Information Basic earnings $ 0.47 $ (0.06 ) $ 0.41 Diluted earnings $ 0.46 $ (0.06 ) $ 0.40 Key Ratios Return on average assets 1.06 % (0.14 %) 0.92 % Return on average equity 14.37 % (1.80 %) 12.57 % Interest rate spread (taxable equivalent basis) 2.38 % 0.01 % 2.39 % Net interest margin (taxable equivalent basis) 2.75 % 0.01 % 2.76 % Average Balances Federal funds sold and other short-term investments $ 17,028 $ (77 ) $ 16,951 Taxable debt securities 605,538 2,685 608,223 Total securities 744,336 2,608 746,944 Total interest-earning assets 2,232,576 2,608 2,235,184 Non interest-earning assets 159,111 (208 ) 158,903 Total assets 2,391,687 2,400 2,394,087 FHLB advances 467,411 3,615 471,026 Total interest-bearing liabilities 2,011,713 3,615 2,015,328 Other liabilities 30,863 (11 ) 30,852 Shareholders’ equity 175,638 (1,204 ) 174,434 Total liabilities and shareholders’ equity 2,391,687 2,400 2,394,087 Washington Trust Bancorp, Inc. and Subsidiaries Restatement of Previously Reported Results (unaudited) Six Months Ended June 30, 2007 (Dollars in thousands, except per share amounts) As Reported Adjustment As Adjusted Operating Results Interest income on taxable securities $ 15,501 $ 130 $ 15,631 Interest expense on FHLB advances 10,031 49 10,080 Net interest income 29,716 81 29,797 Net realized gains on securities 1,741 (1,405 ) 336 Other noninterest expense 3,870 (115 ) 3,755 Income before taxes 17,908 (1,209 ) 16,699 Income tax expense 5,623 (381 ) 5,242 Net income 12,285 (828 ) 11,457 Share Information Basic earnings $ 0.92 $ (0.06 ) $ 0.86 Diluted earnings $ 0.90 $ (0.06 ) $ 0.84 Key Ratios Return on average assets 1.03 % (0.07 %) 0.96 % Return on average equity 14.01 % (0.89 %) 13.12 % Interest rate spread (taxable equivalent basis) 2.42 % 0.01 % 2.43 % Net interest margin (taxable equivalent basis) 2.78 % 0.01 % 2.79 % Average Balances Federal funds sold and other short-term investments $ 15,271 $ (40 ) $ 15,231 Taxable debt securities 614,211 1,351 615,562 Total securities 746,950 1,311 748,261 Total interest-earning assets 2,221,505 1,311 2,222,816 Non interest-earning assets 165,038 (104 ) 164,934 Total assets 2,386,543 1,207 2,387,750 FHLB advances 467,429 1,817 469,246 Total interest-bearing liabilities 2,008,201 1,817 2,010,018 Other liabilities 30,791 (5 ) 30,786 Shareholders’ equity 175,319 (605 ) 174,714 Total liabilities and shareholders’ equity 2,386,543 1,207 2,387,750 Washington Trust Bancorp, Inc. and Subsidiaries Restatement of Previously Reported Results (unaudited) Six Months Ended June 30, 2007 (Dollars in thousands) As Reported Adjustment As Adjusted Operating Results Net cash provided by operating activities $ 9,434 $ 118 $ 9,552 Purchases of: Mortgage-backed securities available for sale (29,065 ) (84,584 ) (113,649 ) Other investment securities available for sale (18,865 ) (15,031 ) (33,896 ) Mortgage-backed securities held to maturity – – – Other investment securities held to maturity (16,011 ) 3,129 (12,882 ) Proceeds from sale of: Mortgage-backed securities available for sale – 47,938 47,938 Other investment securities available for sale 9,438 – 9,438 Mortgage-backed securities held to maturity 1,954 36,547 38,501 Other investment securities held to maturity 9,815 11,883 21,698 Maturities and principal payments of: Mortgage-backed securities available for sale 29,542 3,041 32,583 Other investment securities available for sale 5,982 450 6,432 Mortgage-backed securities held to maturity 6,232 (3,041 ) 3,191 Other investment securities held to maturity 20,940 (450 ) 20,490 Net cash used in investing activities (19,376 ) (118 ) (19,494 ) Proceeds from Federal Home Loan Bank advances 344,719 47,000 391,719 Repayment of Federal Home Loan Bank advances (350,433 ) (47,000 ) (397,433 ) Net cash provided by financing activities (3,951 ) – (3,951 ) Net decrease in cash and cash and cash equivalents (13,893 ) – (13,893 )
